Citation Nr: 1046900	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  05-32 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to March 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for service connection for multiple sclerosis.  The Board 
remanded this claim for additional development in January 2008 
and August 2009.

In July 2010, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  The 
requested opinion was received in November 2010.


FINDING OF FACT

Multiple sclerosis had its onset within seven years of the 
Veteran's separation from service.


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis are 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim of 
entitlement to service connection for multiple sclerosis.  As 
such, no discussion of VA's duty to notify and assist is 
necessary.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain chronic diseases, 
such as multiple sclerosis, which develop to a compensable degree 
within a prescribed period after discharge from service (seven 
years for multiple sclerosis), although there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  Also, while the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic manifestations 
of the disease to the required degree.  38 C.F.R. § 3.307(c).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Service treatment records dated in October 1991, May 1992, and 
June 1992 show that the Veteran complained of symptoms including 
headaches, blurred vision, right thigh pain, and right knee pain.  
During a May 1995 VA examination, the Veteran complained of pain 
in the right inguinal area and groin.

Private medical records dated in May 2002 show that the Veteran 
complained of pain and numbness in his feet.

Subsequently, in July 2003, the Veteran complained of symptoms 
including neck discomfort with radiation to the left upper 
extremity, and numbness and tingling in his hands.  Several 
diagnoses were noted, including a demyelinating condition.  A 
possible diagnosis of multiple sclerosis was included in an 
October 2003 private record.

Private treatment records show that the Veteran underwent MRI 
evaluation in June and August 2003.  An August 2003 record shows 
that there were at least two and probably four focal cord signal 
abnormalities form the C2 through the C4-5 disc levels.  With the 
multiplicity of lesions, a demyelinating process was a primary 
diagnostic consideration.

In a November 2003 written statement, the Veteran's private 
physician noted that he had been treating the Veteran for his 
demyelinating condition.  The Veteran's symptoms most likely 
started in 1997 when he presented with paresthesias involving his 
left arm.  The symptoms then recurred.

A private treatment record dated in September 2004 shows that the 
Veteran was given an assessment of multiple sclerosis.

In a September 2005 written statement, the Veteran indicated that 
he sought treatment in October 1996 for complaints of strong 
pains that travelled from the side of his head to his spine.  He 
saw this same private physician in 1997 and 1998 for the same 
complaints.  His symptoms of numbness decreased in 1999 when he 
changed jobs but began again in 2001.

A diagnosis of multiple sclerosis is of record.  At issue, then, 
is whether the Veteran's multiple sclerosis was manifested to a 
compensable degree within seven years of his separation from 
service in March 1995.  There are three competent opinions of 
record relating to this issue.

In February 2009, the Veteran underwent VA examination.  While 
the February 2009 VA examiner opined that it was less likely than 
not that the Veteran's multiple sclerosis was manifested within 
seven years of separation from service, the examiner relied only 
on the clinical evidence to render this opinion.  The Veteran's 
statements that his symptoms began in 1997, while noted, were 
found to be uncorroborated based upon the lack of clinical 
evidence.  Therefore, the Board finds that this opinion is 
inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where the examiner did not 
comment on the Veteran's report of in-service injury and instead 
relied on the absence of evidence in the Veteran's service 
medical records to provide a negative opinion).

In September 2009, the Veteran underwent another VA examination.  
The examiner in this case indicated that the details of the 
Veteran's reported symptoms in 1996 and 1997 and their relevance 
to a subsequent diagnosis of multiple sclerosis could not be 
determined.  Therefore, the examiner could not provide an opinion 
as to whether the Veteran manifested his multiple sclerosis prior 
to March 2002 without resort to speculation.  However, the 
examiner did not explain the reason that he could not provide a 
definitive opinion in this case.  As such, this opinion is also 
inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) 
(before relying on an examiner's conclusion that an etiology 
opinion would be speculative, the examiner must explain the basis 
for such an opinion or the basis must otherwise be apparent in 
the review of the evidence).

Finally, in July 2010, the Board submitted the Veteran's claims 
file for review and opinion by a VHA specialist.  The physician 
reviewed the claims file, including the in-service and post-
service medical records and the Veteran's statements regarding 
the history of his symptomatology.  The VHA physician indicated 
that the clinical evidence showed evidence of symptoms associated 
with multiple sclerosis that began in May 2002, when the Veteran 
complained of numbness in his feet.  The physician then gives 
credence to the November 2003 note from the Veteran's private 
physician stating that symptoms began in 1997, even though there 
is no such evidence in the medical records.

Furthermore, an MRI scan of the brain that was completed in 
August 2003 showed multiple lesions in the brain in addition to 
two enhancing lesions.  The VHA specialist indicated that this is 
a remarkable finding in a young patient who complained of only 
one symptom at the time of the evaluation.  Furthermore, the VHA 
physician took into consideration the Veteran's description of 
pain travelling from the side of his head to his spine in 1996.  
This is a symptom that is sometimes reported by patients with 
multiple sclerosis, even if it is not specific to those with 
multiple sclerosis.

Therefore, taking all the facts into consideration, the VHA 
physician gave the benefit of the doubt to the Veteran and opined 
that it was at least as likely as not that the Veteran's symptoms 
related to multiple sclerosis started before 2002 and, therefore, 
probably within the first seven years after separation.

The Board finds that the Veteran's statements regarding his 
history of symptomatology are credible.  As such, the VHA 
examiner's opinion that relied, in part, on this report is highly 
probative evidence.  The examiner reviewed the entire claims file 
and took into consideration the Veteran's credible statements in 
rendering an opinion supported by a clear rationale.  As such, 
the Board finds that it is adequate, and it is the most probative 
opinion of record.

Therefore, the Board resolves reasonable doubt in favor of the 
Veteran in finding that multiple sclerosis manifested to a 
compensable degree within seven years of separation from service, 
and service connection for multiple sclerosis is granted.


ORDER

Service connection for multiple sclerosis is granted.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


